UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6706


UNITED STATES OF AMERICA,

                  Petitioner - Appellee,

          v.

VICTOR PERKINS,

                  Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:92-hc-00654-BR)


Submitted:   September 25, 2014            Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Victor Bernard Perkins, Appellant Pro Se. Jennifer Dee Dannels,
FEDERAL MEDICAL CENTER, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Victor      Perkins    appeals     the       district    court’s      order

denying   his   “motion    to    relieve     of   judgment      pursuant    to    Rule

60(b)(5) & (6) of the FRCivP.”              We have reviewed the record and

find no reversible error.           Accordingly, we affirm the order of

the district     court.        United   States     v.    Perkins,    No.   5:92-hc-

00654-BR (E.D.N.C. Apr. 16, 2014).                  We further deny Perkins’

motions and supplemental motions “to classify civil action as a

class action,” “for appeals conference,” and to appoint counsel.

We   dispense   with    oral     argument    because      the   facts   and      legal

contentions     are   adequately     presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2